DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1, 5-8 and 12-18 are currently pending
Claims 2-4, 9-11 are cancelled
Response to Arguments
3.	Applicant’s arguments with respect to the rejection(s) of claims 1, 5-8 and 12-18  have been fully considered but are found  unpersuasive.
3-1.	At Pg.1-3 of the Remarks, Applicants argue the features claimed solely on basis of the Zhao failing to teach or suggest the limitations relating to the context index increment recited at claim 1.
	The alleged failure in Zhao is documented as cited with paragraph breaks facilitating analysis in parentheses (#);
“However, these descriptions in Zhao do not teach the limitations regarding the context index increment in claim 1. 
(i) 	First Named Inventor : Junghak NAM Attorney Docket No.: 21613-0607001 / BPP2020- Application No. : 17/556,099 0347US; 20ASL824PCO1US01Notably, Zhao's Table 3 in paragraph [0124] does not indicate a context index increment for the MTS index. Table 3 merely describes a value of the MTS index (tumtsidx) itself, as well as a bin string ("binarization") of the MTS index. See Zhao, [0124].
	To (i) For the context index incrementing step, Examiner addresses the art to Zhao at Par.[0125] not specifically to the intermediary reference found at Par.[0124], and rebuts by further referring ahead to the rationales set at points (ii) to (iv). 
(ii) 	In fact, Zhao provides the description of a context index increment with reference to Table 4. See Zhao, [0125]. However, Zhao's Table 4 fails to teach "a value of the context index increment for the first bin is 0, a value of the context index increment for the second bin is 1, a value of the context index increment for the third bin is 2, and a value of the context index increment for the fourth bin is 3" as required in claim 1.
	 Indeed, as shown in Table 4 (reproduced below), the value of context index increment for at least one bin of MTS index varies from 1 to 6, instead of a fixed value. For example, the value of context index increment for a second bin of "tu (MTS & TS)" is variable from 1 to 6. Similarly, the value of context index increment for a first bin of "tu (MTS)" is variable from 1 to 6.
To (ii)  Examiner disagrees and refers the rebuttal as being based on the prima facie obviousness teachings of similar overlapping ranges, amounts and proportions where the alleged range of 0-3 bins is considered encompassed in the referenced prior art to Zhao, where at Par.[0125] defines a specific fixed number of context models assigning a context index increment ctxInc, to each bin of the MTS&TS within a wider range of 0-9 and where the argued syntax element “1” position in Table 4, is adapted to the quad-tree depth as a selectable values from 1-6 which for the purpose of being performed over a single code run, it may not be interpreted as being variable. 
Therefore the raised argument is rebutted by the provisions stipulated for prima facie obviousness partially cited from:
MPEP 2144.05.I, Obviousness of Similar and Overlapping Ranges, Amounts and Proportions (See MPEP § 2131.03 for case law pertaining to rejections based on the anticipation of ranges under 35 U.S.C. 102  and 35 U.S.C. 102 /103.)
I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)….., Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)., etc.
(iii)	Additionally, in Table 4, the element "tu_mts_idx(TS)" does not teach the MTS index because it merely relates to a transform skip mode where no transform is performed and thus no transform kernel set is needed. 
To (iii) Examiner rebuts the limiting remark referencing the SKIP mode is not representative to the functional selection of the specific transform when no SKIP is used, as represented in the first line representation of Table 4 below
(iv)	See Zhao, [0124]. Further, for "tu_mts_idx(TS)," the values of context index increment for second, third, and fourth bins are not available ("na") in Table 4.”
To (iv) Examiner remarks that Applicants selectively refer to elements that negate the evidence mapped where for each bin of the transform unit multiple transform sets index,  tu_mts_idx , an assignment of the context index increment ctxInc, is represented, with specific reference to the respective syntax element extending into a wider range and encompassing the claimed range for 0-3 in application. The limiting remark referencing the SKIP mode is not representative to the functional selection of the specific transform when no SKIP is used, as represented in the first line representation of Table 4, Par.[0125] and rebutting Applicant’s assumption that for “TS” alone, the index increments apply as highlighted below for the syntax elements below, see (MTS & TS) 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 
Supplementary, it is determined that Zhang should be also referenced along with Zhao used in rejection in whole, who teaches the same method of binarization and selection of the transform type claimed, and shall not be excluded from the claim analysis, according to the below cited provisions of;	
MPEP 707.07(f) Unpersuasive Argument: Arguing Against References Individually
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In this regard, Zhang teaches the assignment of a context increment ctxInc, to the syntax elements with context coded bins at Table 9-15 and Par.[0112], without considering the not applied SKIP mode, and solely referring to the applied transform unit selection set from the index tu_mts_idx[0] [0], for assignment of the ctxInc, to the syntax elements in a range of 0-3 similar to the claimed range of 0-3, 
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Note:
Applicants may rebut the prima facie of the herein rejection by considering a response in accordance to MPEP 2144.05 (III), A, by showing that unexpected results relative to the prior art range are obtained. Partial citation shows; “Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916)”.
For critically unexpected results discussion see MPEP 716.12 – 716.02(g).
	Applicant’s representative is encouraged to contact the Examiner with matter deemed to advance the prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
4.	Claims 1, 5-8 and 12-18 are rejected under 35 U.S.C. 103 as being obvious over Li Zhang et al., (hereinafter Zhang) (US 2022/0038706) in view of Liang Zhao et al., (hereinafter Zhao) (US 2020/0374531).
Re Claim 1. (Currently Amended) Zhang discloses, an image decoding method performed by a decoding apparatus (decoder at Par.[0015]), the method comprising: 
5obtaining multiple transform selection (MTS) index and residual information from a bitstream (obtaining a multiple transform selection (MTS) index, explicitly as signaled by encoder or implicitly being derived at decoder, Par.[0108]-[0109]); 
deriving transform coefficients for a current block based on the residual information (deriving the transform coefficients from the residual information coded into the bitstream, Par.[0372]), ; and 
generating residual samples of the current block based on the MTS index and the transform coefficients (the MTS index, tu_mts_idx[x0][y0], specifies which transform kernels are applied to the residual samples, Par.[0112]), 
10wherein the MTS index represents a transform kernel set to be applied to the current block among transform kernel set candidates (the transform kernels are applied to the residual samples as specified by the MTS index, syntax tu_mts_idx[x0][y0], Par.[0112]), 
wherein bins of a bin string of the MTS index [[is]] are derived based on context coding (the bin string of the MTS index is derived by CABAC, i.e., a context coding each bin of the tu_mts_idx, the (MTS) index, Table 15, Par.[0112]), 
the context coding [[is]] being performed based on values of context index increment for the bins of the bin string of [[about]] the MTS index (context coding is performed based on an increment value ctxInc Table 4, Par.[0125]), [[and]] 
wherein the bins of the bin string of the MTS index include first, second, third, and fourth bins, and wherein a value of the context index increment for the first bin is 0, a value of the context index increment for the second bin is 1, a value of the context index increment for the third bin is 2, and a value of the context index increment for the fourth bin is 3 (teaches the assignment of a context increment ctxInc, to the syntax elements with context coded bins at Table 9-15 and Par.[0112], without considering the not applied SKIP mode, and solely referring to the applied transform unit selection set from the index tu_mts_idx[0] [0], for assignment of the ctxInc, to the syntax elements in a range of 0-3 similar to the claimed range of 0-3, 
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

). 


The art to Zhao teaches about,
wherein the MTS index represents a transform kernel set to be applied to the current block among transform kernel set candidates, wherein bins of a bin string of the MTS index [[is]] are derived based on context coding (the MTS index mts_idx specifies which transform kernel are applied to the residual samples as defined in Table 2. Par.[0122]), 
the context coding [[is]] being performed based on values of context index increment for the bins of the bin string of [[about]] the MTS index (where the MTS context index increment value of the first bin among the bins is one, as in the case of the syntax tu_mts_index using truncated unary binarization Par.[0124] and on the ctxInc index increment values at Table 4, Par.[0125]), [[and]] 
wherein the bins of the bin string of the MTS index include first, second, third, and fourth bins ((as depicted in Table 3, the value of the MTS context index tu_mts_index value is incremented by one as below cited for brevity

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 ), and 

wherein a value of the context index increment for the first bin is 0, a value of the context index increment for the second bin is 1, a value of the context index increment for the third bin is 2, and a value of the context index increment for the fourth bin is 3  (
Zhao, [0124]. Further, for "tu_mts_idx(TS)," the values of context index increment for second, third, and fourth bins are not available ("na") in Table 4.”
where for each bin of the transform unit multiple transform sets index,  tu_mts_idx , an assignment of the context index increment ctxInc, is represented, with specific reference to the respective syntax element extending into a wider range and encompassing the claimed range for 0-3 in application. The limiting remark referencing the SKIP mode is not representative to the functional selection of the specific transform when no SKIP is used, as represented in the first line representation of Table 4, Par.[0125] the index increments apply as highlighted below for the syntax elements below, see (MTS & TS) Table 4, Par.[0125] and the index increments apply as highlighted for the syntax elements below, at (MTS & TS) 
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 ). 
The ordinary skilled in the art would have found obvious before the effective filing date of the application to combine two similar coding methods of applying transform selection from multiple DCT/DST transforms (MTS) being indexed according to CABAC/CAVLC context models of binarized strings and explicitly signaled or inferred at decoder as being coded via PPS/SPS parameters within the bitstream and where the MTS coding unit flags derived as MTS index is represented by a transform kernel used in the reconstruction of the signal, the process being equally disclosed by both Zhang benefitting from a DPCM decoding on the fly during coefficients parsing Par.[0096] along with express disclosure of the MTS index including a first, second, third, and fourth bins at Table 9-15, along with an express detailed syntax by the tables in Zhao by encompassing the claimed range of 0-3 bins, hence deeming the combination predictable. The rationale to combine is based on both arts seeking an improvement in coding efficiency and in the visual quality per Zhao Par.[0093],[0109].

2-4. (Cancelled)  

Re Claim 5. (Original) Zhang and Zhao disclose, the image decoding method of claim 1, 
Zhang teaches about, wherein the transform kernel set comprises a transform kernel to be applied to the current block in a horizontal direction, and a transform kernel to be applied to the current block in a vertical direction (as taught at Par.[0124]-[0127] by trTypHor and trTypeVer per Table 8-13).  

Re Claim 6. (Original) Zhang and Zhao disclose, the image decoding method of claim 1, 
Zhang teaches about, wherein each of a transform kernel to be applied in a horizontal direction and a transform kernel to be applied in a vertical direction is derived as one of candidates including DCT2, DST7, and DCT8 based on the MTS index (see Par.[0105], Table 3

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
).  

Re Claim 157. (Original) Zhang and Zhao disclose, the image decoding method of claim 1, 
Zhang teaches about, wherein the MTS index is derived as one of candidates including 0 to 4, and the MTS index is derived based on the bins of the bin string of the MTS index (according to Table 3 one of the MTS_CU_flag further MTS_Hor_flag and MTS_Ver_flag include 0-4 candidates in Hor. or Ver. direction, Par.[0105]).  

	Re Claim 8. (Currently Amended) This claim represents the image encoding method performed by an encoding apparatus, similarly defined by the processing limitations at its decoding prediction loop in the same order as in Claim 1, hence it is rejected under the same evidentiary probe mapped mutatis mutandis.

9-11. (Cancelled)

	Re Claim 12. (Original)  This claim represents the image encoding method performed by an encoding apparatus, similarly defined by the processing limitations at its decoding prediction loop in the same order as in Claim 5, hence it is rejected under the same evidentiary probe mapped mutatis mutandis.

	Re Claim 13. (Original)  This claim represents the image encoding method performed by an encoding apparatus, similarly defined by the processing limitations at its decoding prediction loop in the same order as in Claim 6, hence it is rejected under the same evidentiary probe mapped mutatis mutandis.

 Re Claim 14. (Original)  This claim represents the image encoding method performed by an encoding apparatus, similarly defined by the processing limitations at its decoding prediction loop in the same order as in Claim 7, hence it is rejected under the same evidentiary probe mapped mutatis mutandis.

Re Claim 15. (Currently Amended) This claim represents the non-transitory computer-readable digital storage medium storing a bitstream generated by an image encoding method similarly defined by the limitations at the encoding method and apparatus of Claim 8, hence it is rejected under the same evidentiary probe mutatis mutandis.

Re Claim 16. (Currently Amended) This claim represents the non-transitory computer-readable digital storage medium storing a bitstream generated by an image encoding method similarly defined by the limitations at the encoding method and apparatus of Claim 5, hence it is rejected under the same evidentiary probe mutatis mutandis.

Re Claim 17. (Currently Amended) This claim represents the non-transitory computer-readable digital storage medium storing a bitstream generated by an image encoding method similarly defined by the limitations at the encoding method and apparatus of Claim 6, hence it is rejected under the same evidentiary probe mutatis mutandis.

Re Claim 18. (Currently Amended) This claim represents the non-transitory computer-readable digital storage medium storing a bitstream generated by an image encoding method similarly defined by the limitations at the encoding method and apparatus of Claim 7, hence it is rejected under the same evidentiary probe mutatis mutandis.



Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/